Citation Nr: 0105048	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-20 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 10, 1996?

(The issue whether the veteran's claim of entitlement to 
Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. 
§ 1922(a) was timely filed is the subject of the separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to March 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
50 percent disability evaluation, effective from December 10, 
1996.  In a June 2000 rating action, the RO increased the 
rating to 70 percent, effective from December 10, 1996.


FINDING OF FACT

The RO received the veteran's claim of service connection for 
PTSD on December 10, 1996.  Since that date, the 
manifestations of the veteran's PTSD have resulted in total 
industrial or occupational impairment


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met for the period from December 10, 1996, to the 
present.  38 U.S.C.A. § 1155 (West 1991);  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§  4.7, 4.130, Diagnostic Code 9411 
(2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In the March 1997 rating action presently on appeal, service 
connection was granted and a 50 percent rating assigned for 
PTSD.  By a June 2000 rating decision, the RO increased the 
rating to the current level of 70 percent, effective the date 
of the grant of service connection.  In that same decision, 
the RO noted that an April 2000 decision granted a total 
rating due to individual unemployability, effective from 
April 16, 1997; the effective date of that award was changed 
to December 10, 1996. 

The report of a VA examination conducted in March 1997 
included a review of the veteran's in-service history of a 
gunshot wound to the right shoulder and his complaint that 
his personality changed after that incident.  He reported 
that after discharge from service, he began to have 
nightmares of the shooting in service.  The veteran reported 
that his current symptoms included nightmares and sleep 
disturbances; occasional alcohol use; outbursts of anger and 
rage; bad startle reaction; phobic reaction; episodic 
depressions that become unbearable; anxiety attacks; 
forgetfulness; lack of interest in sex and feelings of 
hopelessness and despair.  

Following mental status examination, the diagnoses included 
PTSD, "characterized largely by chronic anger, sleep 
disorder, difficulty in holding a job and extremely poor 
social life."  On Axis V, the examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, noting that the 
veteran had occupational and social impairment with reduced 
reliability and productivity due to panic attacks, outbursts 
of anger, some impairment of short-term memory, disturbances 
of mood, and difficulty in establishing and maintaining 
effective work and social relationships.  It was noted that 
the veteran's last job was in 1993 when he held a "minor 
position."  

In March 1997, the veteran's VA treating physician submitted 
a statement detailing the appellant's pertinent history, 
noting that he has been unable to pursue any form of gainful 
employment since approximately 1989.  It was the physician's 
opinion that the veteran suffered from PTSD of a chronic and 
severe nature, such that the "symptoms have rendered him 
permanent(ly) and totally unemployable."

The report of a July 1997 VA examination included a diagnosis 
of PTSD characterized by nightmares, social withdrawal, 
explosive anger, hypervigilance, and exaggerated startle 
response and the assignment of a GAF score of 52.  The 
examiner commented that the veteran had "some" reduced 
industrial and social impairment due to impaired short term 
memory, fatigue from poor sleep, irritation and explosive 
anger, difficulty with authority, and difficulty establishing 
and maintaining effective work relationships.  It was 
recommended that the veteran continue to receive psychiatric 
care.  

The veteran reported to a VA examination in February 2000 at 
which time his military, medical and employment histories 
were reviewed.  The veteran admitted to periods of depression 
and some instances of suicidal ideation.  He reported having 
experienced violent reactions against other people when he 
was upset, going so far as to assault others.  It was the 
examiner's impression that the veteran suffers from PTSD of a 
moderate to severe degree.  The examiner assigned a GAF score 
of 40, explaining that that score was indicative of major 
impairment in the veteran's personal functioning as well as 
his capacity to be employed.  The examiner noted that the 
veteran's thinking and mood were constantly affected by his 
past experiences.  The examiner also noted that he agreed 
with the opinion of the veteran's VA physician that the 
veteran's occupational functioning appeared to be permanently 
and totally impaired.  

The evidence of record also includes an April 1998 decision 
of the Social Security Administration (SSA) in which it was 
determined that the veteran had been disabled since June 1995 
and was entitled to disability benefits from that agency due 
in part to PTSD.

In May 2000, a VA psychiatrist wrote to the RO to state that 
due to the veteran's severe PTSD the appellant had been 
permanently and totally disabled since December 1996.

II.  Analysis

After a review of the claims file the Board finds that the 
duty to assist has been fulfilled.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475 (to be 
codified at 38 U.S.C. § 5103A). 

The veteran contends that his service-connected PTSD is more 
severe than the rating assigned following the initial grant 
of service connection in the rating action on appeal, 
indicates.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
United States Court of Appeals for Veterans Claims (Court) 
has made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted hereinabove, the veteran's PTSD is currently rated 
as 70 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that criteria, a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is applicable where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Based upon a review of the evidence of record, the Board 
finds that the clinical evidence supports the assignment of a 
100 percent evaluation from December 10, 1996.  The evidence, 
especially the findings reported February 2000 VA examination 
and the March 1997 VA physician's opinion, establish that the 
veteran's impairment due to PTSD is of such severity that he 
is unable to work.  The Board also notes that the March 1998 
VA evaluation included the assignment of a GAF score of 40, 
noted to reflect major impairment in the veteran's 
occupational and social functioning.  

The Board also notes that the record includes a decision by 
the SSA that the veteran has been receiving disability 
benefits from that agency due, in part, to PTSD.  Although 
the determination of the SSA is not binding on VA, insofar as 
whether the veteran is capable of working, this evidence is, 
at the very least, pertinent to the claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

As the medical evidence shows that the severity of the 
effects of the veteran's service-connected PTSD results in 
total social and occupational impairment, the Board finds 
that assignment of a 100 percent rating is warranted.  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability and considered 
whether the veteran was entitled to a "staged" rating for 
his service-connected PTSD as prescribed by the Court.  
Fenderson.  Based on a review of the evidence, the Board 
finds that there is evidence, since December 10, 1996, that 
the manifestations of the veteran's PTSD have resulted in 
total industrial or occupational impairment.  Thus, a staged 
rating is not warranted because a total schedular rating for 
PTSD is in order from December 10, 1996. 

ORDER

A 100 percent schedular rating for PTSD, effective December 
10, 1996, is granted, subject to the applicable criteria 
governing payment of monetary benefits.  


REMAND

In a September 1997 rating action, the RO denied, inter alia, 
the claims of entitlement to increased ratings for the 
residuals of a missile wound to the right axilla and brachial 
plexus paralysis.  The veteran filed a notice of disagreement 
to that rating decision in August 1998.  Unfortunately, a 
statement of the case with respect to those issues has yet to 
be issued.  The Board is obligated to remand these issues 
under the doctrine announced in Manlicon v. West, 12 Vet. 
App. 238 (1999). 

The RO should issue a statement of the 
case on the issues of entitlement to 
increased ratings for residuals of a 
missile wound to the right axilla and 
brachial plexus paralysis.  The veteran 
is advised that, following his receipt of 
the statement of the case, he must submit 
a timely substantive appeal in order to 
perfect his right to appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



